Luke, J.
The defendant was ponvicted of the offense of assault with intent to murder, and excepted to the overruling of his motion for a new trial.
Two of the special grounds of the motion complain of the court’s failure to charge. By reference to the charge we find that the court instructed the jury fully on the principles referred to in these grounds.
The remaining special ground of the motion objects to the following: The prosecutor was asked: Q. “Did he make any expression that he was going to kill you?” A. “Yes, sir, I don’t know that he said that in the store, but they say he is a man that will kill you.” Counsel for the movant objected and asked for a mistrial. The court addressed the jury as follows: “Gentlemen of the jury, any testimony of that character you will disregard. It has nothing to do with this case, and you will not consider it.” This instruction of the court was proper and sufficient.
The evidence amply authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodivorih, J., concur.